Citation Nr: 1614592	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-46 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active military service from November 1982 to November 1986.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appeal was remanded by the Board in June 2013 to allow for further development, and it now returns to the Board for appellate review.  The issue of entitlement to service connection for a cervical spine disability was remanded in June 2013 for issuance of a Statement of the Case (SOC).  The SOC was provided to the Veteran in December 2014, and he did not perfect the appeal.  Therefore, the Board does not have jurisdiction over that issue at this time.

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is of record.

On his October 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  However, he subsequently withdrew that request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).


FINDINGS OF FACT

1. A low back disability did not have its onset in service or within one year of the Veteran's discharge from service, and is not the result of disease or injury incurred during the Veteran's military service.

2. A right shoulder disability did not have its onset in service or within one year of the Veteran's discharge from service, and is not the result of disease or injury incurred during the Veteran's military service.
3. A left shoulder disability did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

4. The Veteran is not presumed to have been sound upon entrance with regard to a kidney stone, but there is no credible evidence of a worsening of such disability during service, and no gastrointestinal disability is otherwise shown to be the result of disease or injury incurred in service. 

5. A gastrointestinal disability did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2015).

2. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.301, 3.303, 3.309 (2015).

3. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for service connection for gastrointestinal disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in June 2013, in order to obtain outstanding VA and private treatment records and scheduling VA examinations.  The post-remand record reflects that all identified and available VA and private treatment notes were added to the claims file, and that VA examinations for each disability were performed in December 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the remand, and that the Board may now proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the reports of December 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All VA examinations were performed by the same examiner, who reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, the examiner provided an opinion that was based on all of the available evidence.  Nothing suggests that the examiner documented findings inconsistent with those found in the claims file or that arbitrary conclusions were reached.  Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining an opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
 § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran contends that his low back and right and left shoulder disabilities are due to his duties as a jet mechanic during service.  He further asserts that during service, he experienced food poisoning that resulted in his current gastrointestinal disability.  He has not alleged any increase or worsening specifically with respect to the kidney stone problem noted at entry.

The Veteran's February 1982 enlistment examination shows that he was treated for a kidney stone prior to service.  Thus, the Veteran is not presumed to have been sound at the time of entrance into service with regard to that disability.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   Accordingly, service connection is available only on the basis of aggravation of a kidney stone disability.  

However, with regard to other gastrointestinal disabilities, the Veteran is presumed sound.  Clear and unmistakable evidence that a disability both preexisted service and was not aggravated by service are necessary to rebut the presumption.  There is no discussion or reference to any disability other than a kidney stone having existed prior to service.  Thus, the Board finds that there is not clear and unmistakable evidence that the Veteran had a gastrointestinal disability prior to service.  

Current medical evidence reveals that the Veteran has diagnoses of lumbar degenerative disease, acromioclavicular joint osteoarthritis of the right shoulder, rotator cuff tendonitis of the left shoulder, irritable bowel syndrome (IBS), and gastroesophageal reflux disease.  Thus, the Veteran has current disabilities diagnosed with regard to each of his claims,

Service treatment records show that, in September 1983, the Veteran was treated for gastroenteritis.  There was no notation of any gastrointestinal disability on the separation examination in September 1986.  Service treatment records also do not contain complaint, treatment, or diagnosis related to the Veteran's back or shoulders.  

With respect to presumptive service connection, the evidence does not establish that the Veteran's degenerative arthritis of the back and right shoulder was present to a compensable degree within one year of service discharge.  Therefore, service connection for those disabilities on a presumptive basis is not warranted.  See 38 C.F.R. § 3.303(d).

In addition, the competent evidence does not establish that there is a direct relationship between the Veteran's current disabilities and his military service.  The Veteran was afforded VA examinations in December 2014 to assess the etiology of his back, shoulder, and gastrointestinal disabilities.   

With regard to the back and bilateral shoulders, the examiner opined that if these disabilities were due to service, it would be expected that the symptoms would have prompted some medical care and evaluation soon after discharge.  Thus, the examiner concluded that the back and shoulder disabilities is less likely than not incurred in service or within one year of service. 

The examiner opined that the Veteran's IBS was less likely than not caused by service or related to food poisoning that was diagnosed as gastroenteritis as it would medically expected that the IBS would have been clinically evaluated in service.  The examiner considered the Veteran's assertions that the IBS started in 1987, but found that the diagnosis could not be validated as being within one year of separation due to the lack of evaluations for the symptoms.  

The examiner opined that the GERD was less likely as not related to the in-service food poisoning/gastroenteritis because if it were it would have presented shortly after the episode in 1983.  The examiner also indicated that the GERD had not presented since 2006, which showed that the GERD had resolved.  This statement is not accurate as there are records from 2008, after the Veteran's application for benefits in June 2008, that show a diagnosis of GERD.  However, this misstatement does not undermine the rationale for the opinion.

Finally, the examiner found that the Veteran's kidney stone was acute and resolved, and not manifested by any symptoms currently.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There are no contradictory competent opinions of record.  The Veteran asserts that he has back, shoulder, and gastrointestinal disabilities secondary to injuries and events during service.  He is competent to describe symptoms and facts of which he has direct knowledge.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  VA treatment notes back to 1994 were added to the claims file, but reflect treatment for no orthopedic disabilities, except the cervical spine, which is not on appeal, and for no gastrointestinal disability.   The Veteran's reports of his circumstances of service and medical history as documented at examination and in the claims file, were considered by the VA examiner in the opinions, but not found to outweigh the lack of documented treatment during and immediately after service.  However, he is not competent to determine the etiology of a disability of the back or shoulders as such a determination requires specialized medical knowledge.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims for service connection for back, right and left shoulder, and gastrointestinal disabilities.  Therefore, the benefit of the doubt doctrine is not applicable, and his claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


